Order, Supreme Court, New York County (Stanley Sklar, J.), entered July 21, 1994, which granted defendant New York City Health and Hospitals Corporation’s motion pursuant to CPLR 4404 (a) to the extent of setting aside the verdict in favor of plaintiff as against the weight of the evidence and ordering a new trial, unanimously affirmed, without costs.
The evidence supporting the jury’s finding of malpractice on defendants’ part was minimal and highly questionable, much of it consisting of hearsay testimony and the inconsistent testimony of plaintiff’s wife, who admittedly and repeatedly misrepresented crucial facts concerning plaintiff’s health. Accordingly, ,we agree with the trial court that "the jury could not have reached the verdict on any fair interpretation of the evidence” (Nicastro v Park, 113 AD2d 129, 134). A new trial was therefore warranted (CPLR 4404 [a]; see, Lolik v Big V Supermarkets, 86 NY2d 744). Concur — Sullivan, J. P., Ellerin, Ross, Nardelli and Williams, JJ. '